Detailed Action
           Response to Amendment 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4,9 and 11-17 are presented for examination.
Claims 1,9 and 11 are amended by the applicant.
Claims 5-8 and 10 are cancelled by the applicant.
Claims 1-4,9 and 11-17 are rejected.
This Action is Non-Final.
                                        Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
              Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or    
             any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions 
             and requirements of this title.

Claims 1-4,9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
         Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for quantizing an activation volume of a deep neural network. Each of the following limitation(s):
obtaining an activation volume of a network layer in the deep neural network,….
dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume,….
quantizing each slice group respectively by using a quantization parameter corresponding to each slice group obtained by using a quantization formula,…, claim 1 is a method that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for the generic computer components language. For example, but for generic component language, the above limitation in the context of this claim encompasses obtaining an activation volume of a network layer in the deep neural network, wherein elements in the activation volume are arranged in three directions: a height direction, a width direction, and a depth direction  (corresponds to evaluation and judgement). Further, the claim encompasses… dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, so as to obtain a plurality of slice groups (corresponds to evaluation); quantizing each slice group respectively by using a quantization parameter corresponding to each slice group obtained by using a quantization formula, wherein different slice groups correspond to different quantization parameters (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, See MPEP § 2106.04(a)(2).The recitation of additional element(s) of  "obtaining an activation volume of a network layer in the deep neural network, wherein elements in the activation volume are arranged in three directions: a height direction, a width direction, and a depth direction; dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, so as to obtain a plurality of slice groups; and quantizing each slice group respectively by using a quantization parameter corresponding to each slice group obtained by using a quantization formula, wherein different slice groups correspond to different quantization parameters.”, as drafted, is reciting insignificant extra solution activity because it relates to mere data gathering. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere data gathering under MPEP 2106.05(g). Further, the limitations of "obtaining an activation volume of a network layer in the deep neural network,…”, which can be considered as mere data gathering. See MPEP 2106.05(g)(3). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of "obtaining an activation volume of a network layer in the deep neural network, …; dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, …; and quantizing each slice group respectively by using a quantization parameter corresponding to each slice group obtained by using a quantization formula, ….”, are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “quantizing each slice group respectively by using a quantization parameter corresponding to each slice group obtained by using a quantization formula,” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.17694179.1

                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Patent Application Pub.No:20180107926 A1) further in view of in view of Liu et al.(US Patent Application Pub.No:20190020875 A1) , and further in view of NISHITANI et al. (US Patent Application Pub. No: 20140286403 A1).
          As per claim 1,CHOI teaches a method for quantizing an activation volume of a deep neural network [Abstract, paragraph 0003, Apparatuses and methods of manufacturing same, systems, and methods for performing network parameter quantization in deep neural networks are described.], comprising: 
       obtaining an activation volume of a network layer in the deep neural network [Abstract, paragraphs 0003;0010-0011, Apparatuses and methods of manufacturing same, systems, and methods for performing network parameter quantization in deep neural networks are described.], wherein elements in the activation volume are arranged in three directions: a height direction, a width direction, and a depth direction [Abstract, paragraphs 0010-0011, …multi-dimensional vectors representing network parameters are constructed from trained neural network model.]; 
       dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, so as to obtain a plurality of slice groups [paragraph 0046, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.]; and 
       quantizing each slice group respectively by using a quantization parameter corresponding to each slice group [paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.].
      CHOI does not explicitly disclose obtained by using a quantization formula, wherein different slice groups correspond to different quantization parameters.  
      Liu discloses obtained by using a quantization formula [Paragraphs 0014-0015, …, another implementation of the aspect provides that a precision of at least one of the first intermediate chroma quantization parameters and the second intermediate chroma quantization parameters is 0.5…., another implementation of the aspect provides that the quantization step is calculated according to:     

    PNG
    media_image1.png
    50
    179
    media_image1.png
    Greyscale
].
     It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Liu 's a method of coding includes receiving a bitstream, obtaining a chroma quantization parameter range offset, a luma quantization parameter, quantization parameter offsets, and coefficients into CHOI’s constructing multi-dimensional vectors representing network parameters from a trained neural network model and quantizing the multi-dimensional vectors to obtain shared quantized vectors as cluster centers for the benefit of enables providing a fractional chroma offset, so that a finer level of chroma quality adjustment relevant to luma quality can be achieved in an efficient manner (Liu, [0043]) to obtain the invention as specified in claim 1.
       However, CHOI and Liu do not explicitly disclose wherein different slice groups correspond to different quantization parameters.
       NISHITANI discloses disclose wherein different slice groups […a picture is divided into rectangular blocks of a predetermined size, the block is further divided into one or a plurality of coding blocks, and quantization and coding are performed in units of the coding blocks.], correspond to different quantization parameters [Paragraphs 0012-0013;0078-0079, …The predictive quantization parameter deriving unit (114) derives the predictive quantization parameter of the second block by using a quantization parameter of a fourth block coded before the second block in a case where the third block neighboring to the second block is located at a position beyond a boundary of the first block.]. 
         It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include NISHITANI’s moving image encoder into Liu 's a method of coding includes receiving a bitstream, obtaining a chroma quantization parameter range offset, a luma quantization parameter, quantization parameter offsets, and coefficients and CHOI’s constructing multi-dimensional vectors representing network parameters from a trained neural network model and quantizing the multi-dimensional vectors to obtain shared quantized vectors as cluster centers for the benefit of enables providing a fractional chroma offset, so that a finer level of chroma quality adjustment relevant to luma quality can be achieved in an efficient manner (Liu, [0043]) and the control code amount and the subjectivity image quality can be improved also the code amount of the quantization parameter can be reduced (NISHITANI, [0283])  to obtain the invention as specified in claim 1.
      
       As per claim 2, CHOI, Liu and NISHITANI teach all the limitations of claim 1 above, where CHOI teaches, method, wherein dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, so as to obtain a plurality of slice groups comprises: dividing, along the depth direction of the activation volume, the activation volume according to a preset depth interval to obtain a plurality of slice groups with equal depth interval [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.].  

        As per claim 3, CHOI, Liu and NISHITANI teach all the limitations of claim 1 above, where CHOI teaches, method, wherein dividing depth segments in the activation volume in which a difference among element features is smaller than a preset threshold into one slice group along the depth direction of the activation volume, so as to obtain a plurality of slice groups comprises: obtaining an element feature of each depth segment in the activation volume [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.]; and 
       dividing depth segments in which the difference among element features is smaller than the preset threshold into one slice group, so as to obtain a plurality of slice groups [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.].  

         As per claim 4, CHOI, Liu and NISHITANI teach all the limitations of claim 1 above, where CHOI and Liu teach, method, wherein the quantization parameter comprises a quantization step [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.]; and 
        quantizing each slice group respectively by using a quantization parameter corresponding to each slice group [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.]obtained by using a quantization formula comprises: obtaining a quantization step of each slice group by using the quantization formula according to a preset maximum quantization value and a preset number of bits corresponding to each slice group, wherein the quantization formula is: 

    PNG
    media_image2.png
    100
    220
    media_image2.png
    Greyscale
     
wherein, step is the quantization step, A is the preset maximum quantization value, and B is the preset number of bits [Liu, paragraphs 0014-0015, …, another implementation of the aspect provides that a precision of at least one of the first intermediate chroma quantization parameters and the second intermediate chroma quantization parameters is 0.5…., another implementation of the aspect provides that the quantization step is calculated according to:      
    PNG
    media_image1.png
    50
    179
    media_image1.png
    Greyscale
].; 
      quantizing each slice group respectively by using the quantization step of each slice group [CHOI, paragraphs 0046;0071-0072, The basic idea of network quantization is to group network parameters into a small number of clusters, quantize each network parameter to the value of the cluster center that the network parameter belongs to, and store binary encoded quantized values instead of actual parameter values.].  

       As per claims  9 and 12-14, claims 9 and 12-14 are rejected in accordance to the same rational and reasoning as the above claims 1-4, wherein claims 9 and 12-14 are  the apparatus claims  for the method of claims 1-4.

        As per claims  11 and 15-17, claims 11 and 15-17 are rejected in accordance to the same rational and reasoning as the above claims 1-4, wherein claims 9 and 12-14 are  the device  claims  for the method of claims 1-4.

                                       Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       CHIU (US Patent Application Pub. No: 20160189001 A1) teaches a method of classifying images includes extracting parameters from each of the images. CHIU discloses the parameters of each image is quantized, and once the quantization data of each image is obtained, each image is classified according to quantization data.

      LOUIZOS et al.(US Patent Application Pub. No: 20190354842 A1) teaches a method for quantizing a neural network includes modeling noise of parameters of the neural network. LOUIZOS discloses assigning grid values to each realization of the parameters according to a concrete distribution that depends on a local fixed-point quantization grid and the modeled noise and. LOUIZOS suggests a fixed-point value representing parameters of a hard fixed-point quantized neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181